 III the Matter Of UNITED MINE WORKERS OF AMERICA; UNITED MINEWORKERS OF AMERICA, LOCAL 7425; UNITED MINE WORKERS OFAMERICA, THE UNITED CONSTRUCTION WORKERS ; UNITED MINEWORKERS, TIIE UNITED CONSTRUCTION WORKERS, LOCAL 474andUNION SUPPLY COMPANYCase No. 9-CB-07.-Decided June 14, 1950DECISION AND ORDEROn November 4, 1949, Trial Examiner Thomas S. Wilson issued his-Intermediate Report in the above-entitled proceeding, finding thatRespondents United Mine Workers of America and its Local 7425,.hereinafter referred to respectively as UMW and Local 7425, had,engaged and were engaging in certain unfair labor practices in viola-:tion of Section 8 (b) (1) (A) of the Act and recommending that theycease and desist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.Healso found that Respondents United Construction Workers and itsLocal 474, hereinafter referred to respectively as UCW and Local 474,had not engaged in unfair labor practices alleged in the complaint to bein violation of Section 8 (b) (1) (A) and recommended that thecomplaint be dismissed as to them.Thereafter, the General Counselfiled exceptions and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the following additions,modifications, and exceptions :11.The Trial Examiner found that the UMW and UMW Local 7425violated Section 8 (b) (1) (A) on January 28, 1949, by the assaulton employee Herron,2 and, on February 5, 1949, by the numerous acts1 In his "conclusion," the Trial Examiner stated inadvertently that the complaint allegesrestraint and coercion by the Respondents on or about January 18, 1948.The correct dateis January18, 1949.2 In his findings with respect to this incident,the Trial Examiner incorrectly stated thatboth Herron and Schoonover were hit.The record shows that only Herron was struck,and we so find.90 NLRB No. 38.436 UNITED MINEWORKERS OF AMERICA437of violence and intimidation fully detailed in the Intermediate Report,all of which were attributable to the UMW and Local 7425, or theiragents.In the absence of exceptions to these findings, we adopt themwithout further comment.2.The Trial Examiner also found that the speech by Manly Ed-wards, UMW field representative, on January 28, 1949, in front of thecompany store, was not coercive.We disagree.In finding Edwards' speech to be ' protected, .the Trial Examinerrelied on the transcribed portion therof set forth in the IntermediateReport.However, this portion admittedly comprised only about two-thirds of Edwards' total remarks,3 and, according to the uncontra-dicted testimony of employees Shirer and Carroll, Edwards stated,in addition, that "they [UMW] intended to organize the store, thatwives and children of employees had better stay out of the way ifthey didn't want to get hurt," and that "they didn't expect any inter-ference from the police."These uncontradicted remarks imply aclear threat to use force, if necessary, in the ensuing organizationalcampaign.Accordingly, we find that by Edwards' remarks, theRespondents UMW and Local 7425, further violated Section 8 (b)(1) (A) of the Act 43.The Trial Examiner dismissed the complaint insofar as it per-tained to Respondents UCW and Local 474, on the grounds that theseRespondents were not responsible for the unlawful acts of the UMWand Local 7425, and that they had not otherwise violated Section 8(b) (1) (A) of the Act.We cannot agree.We are persuaded that the organizational campaign, during whichthe previously mentioned unlawful acts were committed, was in thenature of a joint venture undertaken by all the Respondents, thusrendering both the UCW and Local 474 liable for the coercive activity.As appears from the record, prior to January 1949, the UCW andLocal 474 alone had been conducting the membership campaign amongthe Company's store employees. It. was to implement that member-ship drive on behalf of UCW and its Local that the UMW and itsLocal came to the scene on January 13, 1949. Significantly, the UCWis an immediate affiliate of District 50, United Mine Workers, which,in turn, is directly affiliated with the Respondent UMW.Although, as detailed in the Intermediate Report, the UMW andLocal 7425 thereafter assumed the leadership in the organizationalcampaign, the UCW and its Local were not content to remain as merepassive recipients of benefits, but, instead, concurrently engaged in8The company stenographer admitted at the hearing that she was unable to record aboutone-third of what Edwards said.4Cory Corporation, 84NLRB. 972. 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDaggressive solicitation.For example, on January 14, 1949, pursuantto an agreement with officials of Local 7425 at a meeting held on theprevious night, Local 474 actively picketed the Company's store andsolicitedmemberships.Again, on January 20, under the apparentdirection of 'UCW's Field Representative Perani and Local 474'sPresident Davis, members of Local 474 solicited employees at the en-trances to the Company's store.And subsequently, on February 2,Local 474's Vice-President McClure and Financial Secretary Car-penter s called at the home of employee Pendelton and requested thatshe sign a check-off card.When Pendelton refused to sign and in-quired whether they ivere going to throw her in the creek, "they said,`No, but you'd better watch out because there may be trouble later.' "In view of the joint sponsorship of the organizational campaign,particularly as demonstrated by the close affiliation and the activeparticipation in the campaign of all the Respondents, we find that theRespondents, UCW and Local 474, were jointly and severally liablefor the unlawful acts of the UMW and Local 7425, and that theythereby violated Section 8 (b) (1) (A) of the Act.6We also conclude that the remark made by officials of Local 474 toemployee Pendelton, on February 2, to the effect that "there may betrouble later" if she refused to become a member of the union, occur-ring as it did after the violence of January 28, was reasonably calcu-lated to coerce that employee in the exercise of her right to refrainfrom union activities.We find that, by this remark, the Respondentsfurther violated Section 8 (b) (1) (A) of the Act.'The RemedyIn addition to the Trial Examiner's finding that the RespondentsUMW and Local 7425 violated Section 8 (b) (1) (A) of the Act,which we have adopted, we have found that the Respondents UCWand Local 474 have also violated Section 8 (b) (1) (A).We shall,therefore, order that the Respondents UCW and Local 474, like Re-spondents UMW and Local 7425, cease and desist from these unfairlabor practices and take certain affirmative action designed to effectu-ate the policies of the Act.OThe Trial Examiner incorrectly found that the two solicitors were Mrs. Reed Davis,wife of the president of Local 474, and Mrs. Manly Edwards, wife of the UMW fieldrepresentative.6Cf.Sunset Line and Twine Company,79 NLRB 1487;Smith Cabinet ManufacturingCompany, Inc.,81 NLRB 886 ;Cory Corporation, supra. 'Cf.Smith Cabinet Manufacturing Company, Inc., supra; Cory Corporation, supra., UNITED MINE WORKERS OF AMERICAORDER439Upon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents United MineWorkers of America; United Mine Workers of America, Local 7425;United Mine Workers of America, The United Construction Workers;United Mine Workers of America, The United Construction Workers,Local 474; and their officers, representatives, and agents, shall:1.Cease and desist from assaulting, attempting to assault, orthreatening with reprisals employees of Union Supply Company,Lynch, Kentucky, who refuse to join and authorize check-off forUnited Mine Workers of America, The United Construction Workers,Local 474, and from in any other manner restraining and coercingemployees of the Company in the exercise of their right to self-organi-zation, to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and to engage inother concerted activities for the purpose of collective bargaining orother mutual aid or protection, and to refrain from any or all such ac-tivities, as guaranteed by Section 7 of the Act, except to the extent thatsuch right may be affected by an agreement requiring membershipin a labor organization as a condition of employment as authorizedby the provisions of Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act, as amended :(a)Post in conspicuous places in the business offices of the Re-spondents in Lynch, Kentucky, and in all other places where suchnotices to members are customarily posted, copies of the notice attachedhereto as Appendix A.8 Copies of said notice are to be furnishedby the Regional Director for the Ninth Region, and shall, after beingduly signed by an official representative of each of said labor organ-izations, be posted by the Respondents immediately upon receiptthereof and maintained by them for a period of sixty (60) days there-after..Reasonable steps shall be taken by the Respondents, and eachof them, to insure that said notice is not altered, defaced, or coveredby any other material;(b)Furnish to the Regional Director for the Ninth Region signedcopies of the notice, attached hereto as Appendix A, for posting, theI In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted before the words, "A Decision and Order,"the words,"A Decree.of the United States Court of Appeals enforcing." 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany being willing, on the bulletin boards of the Company wherenotices to employees are customarily posted.The notices shall beposted on the Company's bulletin boards and maintained thereonfor a period of sixty (60) consecutive clays.(c)Notify the Regional Director for the Ninth Region in writing,within ten (10) days from the date of this Order, what steps theRespondents, and each of them, have taken to comply herewith.MEMBER HOUSTON, dissenting in part:While I agree with my colleagues that the UMW and Local 7425engaged in coercive activity violative of Section 8 (b) (1) (A), Idisagree with their further finding that theUCW and Local 474violated the Act.The principal basis of the majority's determination with regardto the UCW and its Local is that, in this membership campaign,these organizations and the UMW and its Local were engaged in ajoint venture relationship.However, in my opinion, this conclusioncannot be supported in view of the uncontroverted evidence that, fromthe very inception of the membership drive on January 13, 1949, theUMW and Local 7425 exercised sole charge of, and held themselvesout both to the Company and its employees as havingexclusivecontrolover, the campaign.The record clearly shows that at the January 13 meeting of UCWLocal 474, officials of UMW Local 7425 appeared and peremptorilyannounced thatthey(UMW) had "orders from Washington" to or-ganize the Company's store employees.Similarly, on January 18,Local 7425 officials, in requesting permission to solicit membership,told store manager Kirby thattheyhad "taken over on orders fromWashington."This was repeated by UMW representative Edwardswhen he stated, in his speech to the employees on January 28, that :"This is the United Mine Workers andweintend to see that thisstore is. completely organized . . .We have ordersthat this thingis gonna be organized" (emphasis supplied).Moreover, on January28 and February 5, the UMW and its Localalonecommitted thenumerous acts of intimidation and coercion directed against the storeemployees.Consequently, while the UCW and Local 474 may have engagedin isolated instances of solicitation," the UMW and its Local were, in9I do not join in the finding by the majority that the remark by officials of Local 474 toemployee Pendelton on February 2, to the effect that "there may be trouble later" if she UNITED MINE WORKERS OF AMERICA441reality, the sole sponsors of the organizational campaign?°And,although the Respondents are affiliated organizations, this factor, asboth the Board 11 and the courts 12 have frequently pointed out, cannotserve as a basis upon which to predicate liability.I would find, therefore, that the UMW and Local 7425 were aloneresponsible for their own coercive conduct and that the complaint,insofar as it pertains to the UCW and Local 474, should be dismissed.APPENDIX ANOTICE TO ALL MEMBERS OF UNITED MINE WORKERS OF AMERICA;UNITED MINE WORKERS OF AMERICA, LOCAL 7425; UNITED MINEWORKERS OF AMERICA, THE UNITED CONSTRUCTION WORKERS; ANDUNITED MINE WORKERS OF AMERICA, THE UNITED CONSTRUCTIONWORKERSLOCAL 474, AND TO ALL EMPLOYEES OF UNION SUPPLY.COMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby give notice that :WE WILL NOT assault, attempt to assault, or threaten withreprisals the employees of the Union Supply Company at Lynch,Kentucky, if they refuse to join United Mine Workers of America,The United Construction Workers, Local 474; or in any othermanner restrain or coerce the Company's employees in the exer-cise of their right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representa-tives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutualaid or protection, and to refrain from any or all of such activitiesas guaranteed to them by Section 7 of the Act, except to the extentthat such right may be affected by an agreement requiringfailed to join the union,was coercive.In my opinion,thisremark was too vague andremote tobe violativeof Section8 (b) (1) (A).Cf.Smith Cabinet Manufacturing Com-pany, Inc., supra,andPerry Norvell Company,80 NLRB 225.toSeePerry Norvell Company,supra.11Irwin-Lyons Lumber Company,87NLRB 54. Cf.Sunset Line and Twine Company,supra,at 1514.11UnitedMine Workers v. Coronado Coal Co.,259U. S. 344;Coronado Coal Co. V. UnitedMine Workersof America,.268 U.S. 295. 442DECISIONSOF NATIONALLABOR RELATIONS BOARDmembership in a labor organization as a condition of employmentas authorized by the provisions of Section 8 (a) (3) of the Act.UNITED MINE WORKERS OF AMERICA,Labor Organization.By ---------------------------------------(Title of officer)Dated --------------------UNITED MINE WORKERS OF AMERICA,LOCAL 7425,Labor Organization.By'-------------------*--------------------------------(Title of officer)UNITED MINE WORKERS OF AMERICA,THE UNITED CONSTRUCTION WORKERS,Labor Organization.By -------------------------------------------(Title of officer)Dated --------------------UNITED MINE WORKERS OF AMERICA,THE UNITED CONSTRUCTION WORKERS, LOCAL 474,Labor Organization.By ---------------------------------------------------(Title of officer)Dated --------------------This notice must remain posted for sixty (60) days from the datehereof, and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORTAlan A. Bruckner, Esq.,for the General Counsel.Arthur R. Murphy, Esq.,of Pittsburgh, Pa., for the company.W. R. Lay, Esq., of Pineville,Ky., for the Respondent Unions.STATEMENT OF THE CASEUpon charges duly filed on February 8, 1949, by Union Supply Company, a cor-poration, herein called the Company, the General Counsel of the National LaborRelations Board, herein called respectively the General Counsel' and the Board,by the Regional Director for the Ninth Region (Cincinnati, Ohio),issued hiscomplaint dated May 19, 1949, against United Mine Workers of America ;United Mine Workers of America Local 7425, hereinafterreferredto as UMWand Local 7425, respectively ; United Mine Workers of America, United Con-structionWorkers, hereinafter referred to as UCW ; United Mine Workers ofAmerica, United Construction Workers Local 474, hereinafterreferred to asLocal 474; alleging that the Respondents, and each of them, had engaged in, andwere engaging in, unfair labor practices affecting commerce within themeaning1This term includes counsel appearing on behalf of the General Counsel. UNITED MINE WORKERS OF AMERICA443of Section8 (b) (1) (A)of the National Labor Relations Act, as amended,61 Stat. 136,herein called the Act.Copies of the complaint accompanied bynotice of hearing'hnd a copy of the charge were duly served upon the Respondents,and each of them, and upon the Company.With respect to the unfair labor practices the complaint alleged in substancethat the Respondents,and each of them, by their agents did,on and after January18, 1949, restrain and coerce the employees of the Company in the exercise of therights guaranteed to them in Section 7 of the Act by :A. Threatening company employees with acts of reprisals or force in orderto force them to sign dues check-off cards in favor of UCW Local 474;-B. Preventing company employees from leaving the site of company operationsby force and threats and acts of violence or damage,and threats of violenceor damage to persons or property unless they signed dues check-off cards infavor of Local 474;C. Obstructing the exit to company operations ;D. Threatening company employees with acts of violence and reprisal to forcethem to join or assist respondent labor organizations.Pursuant to notice,a hearing was held on July 6 and 7, 1949, at Cumberland,Kentucky,before the undersigned Trial Examiner,duly designated by the ChiefTrial Examiner.The General Counsel, the Respondents and the Company wererepresented by counsel and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses and to introduce evidence bearingon the issues was afforded all parties.At the conclusion of the case of theGeneral Counsel,the Respondents Local 474 and UCW moved to dismiss thecomplaint as to them for lack of evidence.This motion was denied with leaveto renew at the conclusion of the Respondents'case.Respondents thereuponrested without presenting any evidence and renewed the aforementioned motionwhich was then taken under advisement.Although oral argument at the con-clusion of.the hearing was waived,briefs have been received from the GeneralCounsel, the Company,and the Respondents.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYUnion Supply Company, a Pennsylvania corporation and a wholly-ownedsubsidiary of the United States Steel Corporation of New Jersey, operatesapproximately 97 retail stores in Pennsylvania, Alabama, Kentucky,WestVirginia, and Utah.The Union Supply Company operates a large central warehouse in Pittsburgh,Pennsylvania, and at other, cities in other States.Consumer goods consistingof canned goods and the usual goods dealt in by department stores are purchasedin several States, and part of these goods are shipped directly to consumer storesincluding the Union Supply Company store at Lynch, Kentucky.Part of these goods are shipped to the warehouse at Pittsburgh, Pennsylvania,and to warehouses in other cities in other States, where they are stored andreshipped on demand to individual stores, including the Union Supply Companystore at Lynch, Kentucky.The Lynch, Kentucky, operations, consisting of a main department store andtwo branch stores, a restaurant, and a gasoline service station, grosses annually 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDa sum in excess of $2,000,000.Most of the goods having a wholesale value inexcess of a million dollars, are shipped by rail and truck to the operations atLynch, Kentucky, from points outside the State of Kentucky.The undersigned finds that the Union Supply Company in its operations atLyneh, Kentucky, is engaged in interstate commerce within the meaning ofthe Act.II.THE ORGANIZATIONS INVOLVEDUnited Mine Workers of America, United Construction Workers; and UnitedMine Workers of America, United Construction Workers Local 474 are labororganizations admitting employees of the Company to membership.UnitedMine Workers of America and United Mine Workers of America, Local 7425 arelabor organizations.United Mine Workers of America, United Construction Workers Local 474 is alabor organization affiliated with United Mine Workers of America, United Con-structionWorkers which, in turn, is affiliated with United Mine Workers ofAmerica through District 50 of said United Mine Workers of America.United Mine Workers of America Local 7425 is a Local Union affiliated withUnited Mine Workers of America through District 19 of United Mine Workersof America.III.THE UNFAIR LABOR PRACTICESA. Interference and restraint1.The factsIn 1945, following a Board election, the Company recognized the UCW andLocal 474 as the exclusive bargaining agent for its store employees.Ever sincethat time there has always been a contract in existence between the Companyand the UCW covering hours, wages, and working conditions. The last contractis dated November 1, 1948, and remains in effect until October 31, 1949. This con-tract authorized the check-off of dues of Union members upon the execution bythe employees of certain specified authorization forms.The contract containedno union-security clause of any sort.About the middle of January, 1049, a delegation from Local 7425 appeared at aregular meeting of Local 474 and announced that they had orders from Wash-ington or from John L. Lewis to organize the Union Supply Company's store atLynch and requested Local 474 to establish a picket line at the store the nextmorning to solicit membership among the nonunion employees. Local 474 votedto solicit memberships as requested.On January 18, 1949, a group of Local 7425 officials including Ted Sturgill,president, Granville Farmer, LeRoy Arms, Walter Mason, J. C. Coleman, andJames Trosper,committeemen,entered the store and began soliciting employeesto execute cards authorizing the Company to deduct initiation fees and duesfrom their salaries and transmit that money to Local 474. Charles F. Kirby, storemanager, learning of the presence of the delegation, went to the group, informedthem that the Company's contract with Local 474 provided that no union activitiesshould occur on company time and requested the delegation from Local 7425 tocease their campaign.Committeeman Farmer stated that it was their idea toforce all the employees to join the Union, and, when they got through, the em-ployees would all join.Again Kirby reminded Farmer of the existing contractprovisions.Farmer stated that the contract meant "nothing" to them, that "we"were taking over and were going to run the organizational campaign themselves. UNITED MINE WORKERS OF AMERICA445However, the delegation from Local 7425 soon ceased its activities and left thestore..The following day Sturgill returned with this same committee from Local7425 and requested a conference with Kirby. At this conference Sturgill apolo-gized for the incident of the previous day and then explained that he and hiscommittee had instructions from John L. Lewis in Washington to carry on a cam-paign to organize everyone working in and about the mines and, especially, theemployees of the Company's store.He requested permission to interview thenonunion employees at their work.This Kirby refused, again citing the provi-sions of the existing contract.Whereupon, Sturgill requested permission to.station some women at the store entrances to solicit memberships, adding thatthis would not be in the form of picketing to prevent ingress and egress to andfrom the store. Sturgill assured Kirby that no existing laws would be broken.'The following morning Perani, field representative of UCW, and Reed Davis,president of Local 474, were seen talking in front of the store entrance.Twomembers of Local 474 were stationed in front of each entrance to the buildingand there solicited the employees to become members of the Union as they ap-peared to go to work. There is no claim made by the General Counsel that thiswas anything but legitimate solicitation.The testimony affirmatively showsthat the solicitation on this occasion was courteous, pleasant and without coercionof any kind.One evening about this time Mrs. Reed Davis, wife of the president of Local474, and Airs. Manley Edwards, wife of the UMW field representative, soliciteda nonunion store employee at her home to join the Union. The employee refusedto sign and asked if they were going to throw her in the creek. The two womenanswered that they were not but added that there might be "trouble" later.'About this same time there was either testimony or it was stipulated thathusbands or fathers of various clerks in the store were handed UCW cards byeither UMW or Local 7425 representatives with the request that they have theirwives or daughters sign the same. One witness, Edna Ruth Arms, testified thatshe signed the card under the belief that doing so would prevent harm coming toher husband. Some of the clerks executed these cards and apparently some ofthem did not. As there is no testimony of any threats of reprisals or of forcebeing made to the persons to whom these cards were given by the UMW orLocal 7425, the undersigned believes that this type of solicitation does not violateSection 8 (b) (1) of the Act regardless of what the personal belief of the indi-vidual whose signature is requested might be. A mere subjective fear of reprisaldoes not amount to an objective threat of reprisal as that term is used in theAct.There were other instances in the record where rank and file miners wouldcome into the store and request a clerk to sign a card and, when the clerk refused,the miner would remark that they would be back or that there might be troublein the future.The undersigned believes, and therefore finds, that this type ofsolicitation is also legitimate under the phraseology of Section 8 (b) (1).However, on January 28, about 4:30 p. in., a crowd began to gather in frontof the store.An automobile belonging to Obie (Preacher) Shoupe, a miner, witha public address system. attached thereto, drove up and parked across the streetfrom the front entrance to the store.Manley Edwards, UMW field representa-tive appointed by Abe Vales, president of UMW District 19, who, in turn, was2During the visits of January 18 and 19 to the store, no officials or members of Local 474or UCw were present.3This solicitation appears to be well within the legitimate boundaries. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDappointed president of District 19 by the International UMW, and practically allof the above-named committeemen of Local 7425 were present and identified infront of the store on this occasion.The only UCW representative present wasJoseph Perani, the field representative of UCW."While the store employees werestill at work, Edwards addressed them over the loudspeaker system as follows :We'd like to sign up all you clerks in there who haven't as yet signed acard.We hear that Mr. Kirby has told them to sit still for a couple daysand it would all blow over, but that's where he's wrong. This is the UnitedMine Workers and we intend to see that this store is completely organized.There are some boys and girls working here in this store who are ridingthis good horse to death, and we are going to put a stop to it.We had a clerk to come by a while ago and get by you men. We can'thave that.You could have stopped him and got him signed up.We had a meeting in 1945 and the majority voted to get the Union in,and a certain few have carried this thing on. They have paid dues andgotten raises for those who are too scared to come out and sign with usthemselves.We have orders that this thing is gonna be organized. Thestore managers can fight it if they want to, but it's gonna be organized if ittakes two years, but we don't think it will take two weeks.In 1945 some store clerks were making 25 cents an hour, now the lowestrate is 48 cents-70 cents and on up. Before they got the Union in theywere working-12 to 18 hours a day or whatever the boss told them to work.There was no overtime paid to them and they only got one holiday, Xmas.Now they get six paid holidays, a 71/2 hour day, and time and a half for allovertime they work. Yet, those people in there that don't belong say there'snothing to this Union.The people that are interested in this Union havebeen in the majority all the time, and they are going to continue to stay inthe majority.This is the only store that belongs to the Company thatdoesn't belong, and we don't intend to let this store go on.Those in theretoday. that want to sign the card today willing can come out, those whocome out tonight and don't sign-the next time they will sign.I hear that there was one girl who signed a card the other day and theydidn't let her come back the next day. I'd like to see this girl take up hercase.They'll either put her back to work or we'll close down the store andCumberland will get their trade.People don't have to, trade at this store.If it hadn't been for a few weak kneed ones we'd have organized them allthe last time when we had the store closed.I understand that there is some misunderstanding between some of youfellas over there as to whether or not we're going to close down the minesto organize this store, but we don't intend to do that.We intend for theboys to stick together.We intend to organize but yet keep the mines stillrunning.Anyway you are getting 6 days a week while some of the othersare not getting 3 days.Don't worry about your mines closing down, butwe do intend to have these clerks in, and have been getting a few signedsince this drive started a little better than a week ago, and we're making4Manager Kirby "thought" that Billie F. Parker, Local 474 committeeman, was in thecrowd.He then testified that Parker was the "only" UCW official present. Subsequently,however, he also identified Reed Davis and Joseph Perani as being in the crowd.Kirbyalso testified that the automobile to which the public address system was attached belongedtoBillieF.Parker but subsequent, and more reliable testimony, showed that the carbelonged to Preacher Shoupe, a miner.As hereinafter discussed, some of Kirby's testimonywas evidently influenced by his excitement at the time.No other witness saw any of theabove-named UCW officials so the undersigned makes the finding above. UNITED MINE WORKERS OF AMERICA447progress.We had the majority when we won the election here and wethought they would have guts enough to come in and sign anyway, but wesee that they are riding this thing on and on. You men belonging to theUnited Mine Workers who have boys and girls working here are not gettingyour heads together and deciding whether it will be a Union or a Half-Union.We have told some of you to get these boys and girls to sign a card.Some of you say that there's nothing can be done with them over this. AllI can say is that if you can't get these boys and girls in your own homes tojoin, then you're poor heads of your houses. If they don't get these boysand girls in, we'll try to see if we can't get them out. These boys andgirls should join the United Construction Workers, which is affiliated withthe United Mine Workers. John L. Lewis signed it up and it's his organiza-tion too, only smaller ; but it can be made just as strong an organizationas the United Mine Workers. They don't realize where their raises arecoming from.When they get a raise they run up and shake hands withthe boss and thank him for it. The only way John L. Lewis gets raisesfor the miners is by their backing so with the Construction Workers.Those clerks will be coming out in a few minutes and we'd like you boysto talk to them and get them to sign. If they don't sign, then talk to themsome more.You have some men that work in that store that have notsigned cards.When they come out, ask them to sign one. If they don'tsign, ask them again.Then if they don't sign, just keep on talking to themjust any way you wish or want to talk to them. If those clerks don't sign,we'll throw a picket line around the store, and no man will try to walkthrough a picket line.We have a right to ask anyone to sign up.These people that have been driving their automobiles up to the door sothat the clerks could just run out and jump in the cars without anyonesaying anything to them, might just as well move them out of the way fromnow on. All we want is to talk to them and ask them to sign a card.The other day some of our boys went in to talk to that man who worksin the grocery department with his chin hanging down over the counter.Just as soon as they left he went running up to tell Mr. Kirby that thosemen were jumping on him. Mr. Kirby came down and talked to the boys,and just because they came in the Drug Store door and went out the frontdoor, he told that he run them off.Now I've never seen a Union man yetthat would run.He might back up, but he'll always be back.We're goingto continue to come back until we get every clerk in there.I heard that some of the Department Managers said that they. haven'tgotten any rest or sleep since this drive started, and they'll be glad when itis over.All I can say is that there will be a lot of weight lost from loss ofsleep before this thing is over.You fellas remember the fights you hadto put up to get the U. Al. W. A. in, well we'll have to do the same. If thesepeople get in this organization they won't want to give it up. They think it'sall right to get out but not put in. Share and share alike. I say if they'regoing to ride they should buy a ticket.The representative has been here every day since this drive started, andhe'll continue to be up. here for as long as he can stay.We wantyouclerks to come on in.The store manager ordered one of his secretaries to report the speech and,especially, the important parts thereof.The undersigned accepts this transcriptof the speech as being accurate, although the stenographer testified that she 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDbelieved that she missed about one-third of the speech.However, that part ofthe speech which is recorded is accurate.One witness, Manager Kirby, testified that Edwards stated during this addressthat the clerks "would eventually be reached (for solicitation) if it took tearingup of cars to do it, turning them over," and stated further "if it took bloodshedto do it, that would be carried out."Although this evidence was not denied atthe hearing as the Respondents, rested without presenting testimony, no otherwitness heard.. any such remarks. It is completely out of character with theremainder of the speech as transcribed. In view of this lack of corroboration andin view of the fact that the secretary, under her instructions, would not havemissed recording these remarks if made, as well as the fact that the allegedremarks are completely out of tenor with the rest of the speech, the undersignedbelieves that Manager Kirby's excitement has colored his memory of the eventsand, therefore, rejects the testimony of Manager Kirby as to these particularremarks.As the store employees left work that evening, they were met by a number ofmen lined up along side of the doors with what appeared to be UCW check-offcards and who requested the various employees as they appeared to sign thecards.The crowd on the sidewalks and across the street was variously estimatedat from 50 to 100 persons with approximately 30 men lined up around the storedoors.With the exception of the committeemen of Local 7425 and Perani ofUCW, the remainder of the persons present remained unidentified.While theemployees had to walk a zig zag path to avoid persons standing on the sidewalk,there is no showing that any attempt was made to stop egress from the store.As employee Darnell Ball left the store by the front entrance that evening,lie refused a card presented to him by Perani and continued up the sidewalkwhere Granville Farmer took hold of his arm while asking him to sign a card.Ball refused to sign and continued to walk to his automobile with Farmer follow-ing and expounding upon the merits of unionization. Ball got into his tan Nashautomobile and, as he drove down the street, Edwards said over the loudspeaker:"That fellow in the brown Nash there, he does not want to talk about the Union.Someone will come up to him and he will be glad to talk to the Union."As employee Carroll and his wife proceeded up the street, CommitteemanLockhard asked if he would sign a card which Carroll refused to do. ThenLockhard said, "You better take one while it's free." Carroll replied, "No, I willwait and buy one."'However, as employees William Herron and Quentin Schoonover approachedtheir automobiles parked at a distance from the store in order to drive home,three or four men rushed over and asked them to sign cards. They refusedto do so and started to open the car door. One of the solicitors pushed thedoor shut and held it shut, saying that they were not going to leave that nightuntil they had signed a card and that they could either quit their employmentor sign a card. One of these men with a card introduced himself as BusterShoupe, a member of the UMW. Quite a crowd gathered while the solicitorsurged the men to sign and the men continued to refuse. One of the solicitorsbecame restless and hit Herron in the face.Another solicitor struck Schoonoverwith his fist.Herron and Schoonover both executed.cards promptly thereafterand were allowed to get into their car and drive off. There can. be no doubtIhat these employees were coerced into signing check-off cards.This type of solicitation seems perfectly legal under the Act. UNITED MINE.- WORKERS OF AMERICA449.On February 1, Division Manager McCorpin and Store Manager Kirby, con-ferred with Reed Davis, president of Local 474, during which McCorpin stressedthat the Company would hold UCW and Local 474 responsible for any furtherintimidation of the Company's employees.Davis answered that, "They", re-ferring to UMW and Local 7425, had orders from Washington or from John L.Lewis to organize the store, that lie would guarantee the activities of UCWand Local 474, that UMW and Local 7425. had "taken over" the campaign andthat, as UMW was more powerful than his organization, he could not guaranteetheir activities as he had no control over them.McCorpin then stated that hehad information that UCW had solicited assistance in the organizing drive fromUMW. This Davis denied. Davis left after stating that he would do all in hispower to prevent violence.During the following week everything remained quiet and peaceful aroundthe store until about 4: 30 p. in. on February 5, when another crowd, estimatedagain as from 25 to 100 persons, gathered around the front of the store.Manley-Edwards,-Ted Sturgill, and the other committeemen of Local 7425 were all seenand identified in the crowd.As had happened on January 28, about 25 or 30.of these men lined up along side the doorway and in groups on the sidewalkin front of the store waiting the departure of the employees.No UCW officials.or members were identified at this time.On this afternoon Lovell Hogg, then grievance committeeman of Local 474,.left the building as usual by the back door about 3 minutes to 5 on his way home.He was met there by Buster Shoupe and Committeemen Arms and Mason, who.told him "There's some men up front that want to see you." In front of thestoreHogg was met by Edwards who instructed him: "Show this man thepeople when they come out, that are out of the Union."As the employees cameout of the front door of the store, Hogg did as ordered and pointed out to theman standing next to him Darnell Ball, Rumiller Burrell and Fred Mitchell asemployees who did not belong to the Union and then started on his way home.After Hogg had pointed out these nonunion employees, three or four of theunidentified men standing around in front of the store would catch hold of theindividualmentioned by the arms, hold him, and offer him a card with therequest that he sign it.While some of these unidentified men were holdingBall, Edwards came by and was heard to say : "That's the way, boys, makehim sign up or he won't leave." Others heard him complimenting the men onnot letting the nonunion employees "escape."When these unidentified men approached Burrell after he had been identifiedby Hogg, with the request that. he sign, Burrell signed the card and walked awayunmolested.When Ball was identified. three men grabbed him by the arms and held himwhile a fourth man requested him to sign the card, which Ball refused to do.Assistant Store Manager Farmer appeared behind Ball, told the men to leavethe boy alone but was told by an unidentified solicitor to keep out of the matterand tend to his own business. After Ball's refusal to sign, he was hit in the faceby one of these unidentified men.That blow started a rough and tumble melee,in which Farmer was struck with a fist, an open knife was brought into play anda pistol thrust at the chest of the Chief Clerk Carter.All this took place in thevery entrance to the store.Ball was knocked down by the blow and when helooked around, he saw an opening in the crowd and dashed off to his brother'scar which was standing a little way clown the street. Just as lie got into theautomobile, a shot was fired.90,%847-51-vol. a0-3D 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs for Fred Mitchell, he was walking up the street when Hogg pointed him out,whereupon he was seized by three or four unidentified men, asked to sign a card.and,when he refused, was roughly carried back bodily to the entrance to thestone where he was again told to sign a card. On the way back to th', storeentrance these men bent Mitchell backwards over a fence.When a departmentmanager objected to this type of treatment he received a blow from someone'sfist as a reminder to tend to his own business.As Mitchell was thus returned to the front entrance to the store, a revolvershot rang out. From that time on the excitement centered upon a man later iden-tified as Pennington. Pennington had arrived at the scene in the same automobilewith the unidentified individuals who were holding Ball.Pennington was theman who fired the shot.His activities up to this time are shrouded in mystery.When the excitement was over, a policeman had been shot to death and Penning-ton had been wounded. This episode ended the solicitation for the afternoon.Except for Hogg, no official or member of Local 474 or UCW was identified atthis scene.The record contains no evidence of further solicitation by any of the Respond-ents.2.ConclusionsSection 8 (b) (1) (A) of the Act makes it an unfair labor practice for "a labororganization or its agents" to "restrain or coerce" the employees in the exerciseof their right to refrain from forming, joining or assisting labor organizations.The complaint alleged that the Respondents, and each of them, by their agents,since on or about January 18, 1948, restrained and coerced the employees by:A. Threatening Company employees with acts of reprisal or force in order toforce them to sign dues check-off cards in favor of UCW Local ;B. Preventing Company employees from leaving the site of Company operationsby force and threats and acts of violence or damage, and threats of violence ordamage to persons or property unless they sign dues check-off cards in favor ofUCW Local ;C.Obstructing the exits to Company operations;D. Threatening Company employees with acts of violence and reprisal to forcethem to join or assist Respondent Labor Organizations.The first thing to be determined here, eliminating for the moment the questionof agency, is whether the activities above found amount to "coercion andrestraint" as those terms are used in the Act.It is too clear for any argument and, indeed, the point is not even mentionedin the Respondents' brief that the acts of physical force and violence practicedupon the employees of the Company by persons unknown attempting to force theemployees to execute check-off cards in favor of Local 474, of depriving the em-ployees of their freedom of motion by physical force, of putting employees in fearby the show of physical force and of deadly weapons in order to compel theemployee to join Local 474 as was done in the instant case in the episodes involv-ing Darnell Ball, William Herron, Quentin Schoonover, and Fred Mitchell, aswell as in the general rough and tunable melee into which the solicitation de-generated amounted to "coercion and restraint" within the meaning of thosewords as used in the Act. Such actions were actionable under the criminal lawwhere the wronged individual, no doubt, had a more speedy and adequate remedythan he has here. Certainly this type of criminal and tortious conduct is the verytype of activity intended to be banned by Section 8 (b) (1) (A). UNITED MINE, WORKERS OF AMERICA451However, the undersigned finds nothing in the speech of Manley Edwards-which qualified it under the terms "coercion and restraint."The speech promisedthe employees that the UMW would be persistent in its efforts to talk them intomembership in the Union.A labororganization has the right to solieft as often.and as persistently as it cares to do so long as it does not violate the rights of.the individual and of the public.There is nothing in the speech indicating anyintent to violate these rights.Nothing in the Act prohibits persistency.Theundersigned,therefore,finds this talk to have been protected under the free-:speech provisions of the Act.The General Counsel introduced,through oral testimony and by stipulation,-evidence that certain of the clerks had been solicited for membership by theirUMW husbands and fathers who, in turn,had been requestedby UMWofficialsto solicit their relatives who were clerks in the store and that some of theseemployees had executed cards for fear of reprisalsby the UMWagainst theirhusbands and fathers in the event that they should refuse to join the Union.Apparently this evidence was produced as proof of coercion.However, "fear ofreprisal"is different than"threat of reprisal,"the former being purely subjectivewhile the latter is objective.In neither the oral evidence presented nor in thestipulations is there any proof of the objectivethreatrequired by the Act. TheAct does not purport to deal with subjective fear nor would it be feasible to doso.The evidence thus presented is, therefore,no proof of any violation of the Act.The motionof UCW andLocal 474 to dismiss the complaint as to them raisesthe only important issue in this case.This motion brings up the question ofresponsibility of a labor organization for acts of coercion and restraint committedby persons who, in large part, remained unidentified in the record.Counsel did not make a similar motion on behalf of UMW or Local 7425 norwould there have been any merit in such a motion if made. Even though thesolicitors who used.force and coercion were largely unidentified individuals, itis clear from the public and private announcements made by responsible officialsof UMW and Local 7425 and the presence of, the active participation in, and thedirection and supervision of events by, these same responsible officers of bothUMW and Local 7425 that these unidentified solicitors,while engaged in thesolicitation campaign and in the very illegal acts themselves,were, in fact, theagents of both the above-mentioned labor organizations and acting under theirorders,directions and supervision.Manley Edwards on behalf of UMW, expresslyratified the use of physical force in the coercion of the employees by thesesolicitors while the responsible officers of Local 7425 actively participated in theproscribed acts.The undersigned,therefore,findsthat UMW and Local 7425were the principals of the unidentified solicitors and responsible for the illegalacts committed by these individual solicitors as found above.The evidence on the question as to the responsibilityof UCWand Local 474 forthese same acts differs considerably.Admittedly at the request of officials ofLocal 7425,Local 474 voted to, and did, place pickets around the store entrancesone January morning to solicit memberships from the company employees. Theevidence proved affirmatively,however, that there was no violation of the Acton this occasion.This is the extent of the active participation in the solicitationauthorized by Local 474 or UCW.On January 2S, Perani,International UCW Representative,was present in thegroup of men in front of the store entrance as the employees left the store andasked one employee to sign a card.When the employee refused,that ended theparticipation of Perani so far as the evidence showed. The solicitation that day, 452DECISIONS OF NATIONALLABOR RELATIONS BOARDas on February 5, was under the direction and supervision of UMW and Local7425.Perani was not present at, within sight of, nor shown to have participated,ratified or even known of, so far as the evidence shows, the illegal Herron-Schoonover episode of that day. That. is the extent of the active participation ofUCW in the events under scrutiny here.On February 5, Lovell Hogg, grievance committeeman of Local 474, acting uponthe orders of Local 7425 and UMW, brought to him by three committeemen,pointed out three nonunion clerks who were subjected thereafter to violence bythe solicitors.In this instance, however, Hogg was acting in his individual, andnot in his representative, capacity because Local 474 never authorized or ratifiedhis participation therein. Indeed his own testimony shows that he was on hisway home after work when intercepted by three committeemen from Local 7425and directed to Manley Edwards who, in turn, ordered him to point out the non-union clerks.This direction was enforced by the presence of three UMW com-mitteemen.Under these circumstances the fact that Hogg happened also to be agrievance committeeman of Local 474 appears purely coincidental and insuffi-cient to involve UCW or Local 474 in the events of that date. The presence ofthe three UMW committeemen indicates also that Hogg had little, if any, indi-vidual freedom of choice as to his participation.The above three incidentsconstitute the full extent of the actual visible participation in the solicitationcampaign at the store by Local 474 or UCW as shown by the evidence in theinstant case.In addition to the above, on February 1, Local 474, speaking for both itself andUCW, expressly disclaimed any responsibility for what had, or might thereafter,occur upon the basis, confirmed a few days earlier by both Local 7425 and UMWto the Company, that UMW and Local 7425 had "taken over" the campaign and,further, that while Local 474 and UCW would guarantee the acts of those organ-izations, they, being weaker organizations than UMW, could not guarantee theactions of the other Respondents. Furthermore, Local 474 and UCW denied toCompany officials that they had solicited assistance in the organizing campaignfrom UMW or Local 7425. There is no evidence to the contrary in this record.Thus neither UCW nor Local 474 participated in, authorized, or requested theassistance of UMW or Local 7425 in the organizing campaign. Neither UCW norLocal 474 participated in, authorized, or directed the solicitation of membershipson either January 28, or on February 5, 1949. The evidence proved the truthof the assertion that UMW and Local 7425 had "taken over" the campaign, norwere UCW or Local 474 responsible for the continuation of that campaign afterthe date of the first picket line placed around the store in early January.The General Counsel and the Company both argued that both PCW and Local474 must be held responsible by reason of their affiliation with UMW throughDistrict 50.However, theCoronado Coalcases' are authority for the propositionthat the mere affiliation of two labor organizations is insufficient legally to holdone organization for the activities of the other affiliated organization.The Boardrecognized this line of authority in itsSunset Line and Twinedecision.'The General Counsel and the Company also argued that the campaign was ajoint and several venture entered into by all four of the labor organizations butthe evidence is to the contrary showing that the initiative for the campaign camefrom the UMW and Local 7425 and was joint only on the occasion of the originalpicket line around the store.The evidence further shows that Local 474 and259 U. S. 344; 268 U.S. 295.779 NLRB 1487. UNITED MINEF WORKERS OF AME'RIC'A453UCW affirmatively disclaimed any joint participation in the campaign to theCompany. There is no evidence to the contrary.The General Counsel and the Company also appeared to argue that, as UMWand Local 7425 were organizing the employees apparently for and on behalf ofLocal 474 and UCW, these latter Respondents are therefore liable and responsiblefor the illegal acts under some sort of a third party beneficiary theory in reverse.Obviously Local 474 and UCW must have known of the campaign but there is acomplete dearth of proof that either of these Respondents authorized or acquiescedin the campaign or in the method of solicitation adopted under the direction andsupervision of Local 7425 and UMW, except for the one occasion, above men-tioned, on which Local 474 placed pickets around the store at the request ofUMW and Local 7425. Furthermore, there is absolutely no evidence that Local474 or UCW accepted or received any of the benefits of the campaign.Whilethere is evidence that three clerks executed check-off cards in favor of Local474, there is no showing that these cards were ever received by Local 474 orUCW or that the Company,ever deducted and transmitted the dues for thesethree individuals to Local 474 or UCW or either. This theory therefore must fail.The Company also argues that, unless the cease and desist order is issuedagainst all four Respondents, "the charging party would be without effectiverelief."In view of the evidence presented here, this argument is not onlyfactually untrue but also legally unsound.The evidence shows that all solicita-tion done by UCW and Local 474 was courteous and nonviolative of the Act.A cease and desist order against UMW and Local 7425 therefore would appearto effect a complete remedy.The legal argument is equally unsound because,before a cease and desist order can be issued against a labor organization underthe Act, the agency of the unidentified individuals for whose acts that labororganization is to be held responsible, must be established by legal proof andnot by surmise, conjecture or suspicion. In the instant case the legal proof ofthe fact that these unidentified solicitors were agents of UCW or Local 474 isnot in the record presented to the undersigned.While admitting to some substantial doubts as to the correctness of thefollowing ruling when viewed in the light of the suspected, but unproved,actualities of the situation, the undersigned is of the opinion that there is nolegal proof in this record upon which a cease and desist order can be issuedagainst UCW and Local 474 for the reason that there is a failure to prove thatthe individuals committing the illegal acts complained of were the agentsof these labor organizations.The undersigned will, therefore, recommend thatthe complaint be dismissed as to UCW and Local 474.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESThe activities of the Respondents UMW and Local 7425 set forth in SectionIII, above, occurring in connection with the operations of the Company, de-scribed in Section I, above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tend to lead to labordisputes burdening and obstructing commerce and the free flow of commerce.V. THE REMEDYIt has been found that the Respondents, UMW and Local 7425, have engagedin unfair labor practices within the meaning of Section 8 (b) (1) (A) of theAct.Although the record does not indicate that the violence continued afterFebruary 5, 1949, nevertheless there is a possibility that similar acts may be 454DECISIONS OP NATIONAL LABOR RELATIONS BOARDcommitted in the future by these Respondents. In view of the nature of the,violence found to have been committed by these Respondents, the undersigned isof the opinion that in order to prevent the recurrence of similar unlawful con-duct by these Respondents in the future a cease and desist order designed toprevent such recurrence should be issued. In order, therefore, to make effective,the interdependent guarantees of Section 7, to prevent a recurrence of unfairlabor practices, and thereby minimize industrial strife which burdens andobstructs commerce and thus effectuate the policies of the Act, the undersignedrecommends that the Respondents UMW and Local 7425 cease and desist fromin any manner infringing upon the rights guaranteed in Section 7 of the Act.Upon the basis of the above findings of fact, and upon the entire record in thecase, the undersigned makes the following :CONCLUSIONS or LAW1.United Mine Workers of America; United Mine Workers of America,Local 7425; United Mine Workers of America, United Construction Workers;.United Mine Workers of America, United Construction Workers Local 474 arelabor organizations within the meaning of Section 2 (5) of the Act..2.Union Supply Company, a Pennsylvania corporation, is engaged in com-merce within the meaning of Section 2 (6) and (7) of the Act.3.By the assaults and batteries upon employees, by the display and use ofphysical force and violence, by depriving the employees of their freedom ofmovement through the use of physical force and violence, by the threat of theuse of such physical force and violence, by the display thereof and by theof America and United Mine Workers of America, Local 7425, and their agentsand officers, have engaged in and are engaging in unfair labor practices withinthe meaning of Section 8 (b) (1) (A) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.5.United Mine Workers of America, United Construction Workers ; andUnited Mine Workers of America, United Construction Workers Local 474have not engaged in any unfair labor practices within the meaning of the Act..RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, andupon the entire record in the case, the undersigned recommends that the com-plaint against United Mine Workers of America, United Construction Workersand United Mine Workers of America, United Construction Workers Local 474 bedismissed.Upon the basis of the aforegoing findings of fact and conclusions of law, andupon the entire record in the case, the undersigned recommends further thatUnited Mine Workers of America and United Mine Workers of America, Local7425, their officers and agents, shall:1.Cease and desist from :(a)Restraining and coercing employees of the Union Supply Company,Lynch, Kentucky, in the exercise of the rights guaranteed in Section 7 of theAct, to refrain from self-organization, to refrain from joiningand assistingUnitedMine Workers of America, United Construction Workers Local 474or any other labor organization, or to refrain from forming, joining, or assisting UNITED MINE WORKERS OF AMERICA455labor organizations, bargaining-collectively through representatives of their ownchoosing, and engaging in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection.2.Take the following affirmative action :(a)Post in conspicuous places in the business offices of United Mine Workersof America and United Mine Workers of America, Local 7425 in Lynch, Ken-tucky,where such notices to members are customarily posted, copies of thenotice attached hereto as Appendix A. Copies of said notice, are to be furnishedby the Regional Director of the Ninth Region, and shall, after being duly signedby official representatives of each of said labor organizations be posted by theRespondents immediately upon receipt thereof and maintained by them for aperiod of sixty (60) days thereafter.Reasonable steps shall be taken by theRespondents, and each of them, to insure that said notice is not altered, defaced,.or. covered by any other material;(b)Mail to the Regional Director for the Ninth Region signed copies of the,notice, attached hereto as Appendix A, for posting, the Company being willing, onthe bulletin board of Union Supply Company, Lynch, Kentucky, where notices toemployees are customarily posted.The notice shall be posted on the Company'sbulletin board and maintained thereon for a period of sixty (60) consecutive.days;(c)Notify the Regional Director for the Ninth Region in writing within ten.(10) days from the receipt of this Intermediate Report what steps the Respond-ents, and each of them, have taken to comply herewith.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board any party may, within twenty (20) days from the date,of service of the order transferring the case to the Board, pursuant to Section203.45 of said Rules and Regulations, file with the Board, Washington 25, D. C.,an original and six copies of a statement in writing setting forth such exceptionsto the Intermediate Report and Recommended Order or to any other part of therecord or proceeding (including rulings upon all motions or objections)- as herelies upon, together with the original and six copies of a brief in support thereof ;and any party may, within the same period, file an original and six copies of abrief in support of the Intermediate Report and Recommended Order. Immedi-ately upon the filing of such statement of exceptions and/or briefs, the party filingthe same shall serve a copy thereof upon each of the other parties. Statementsof exceptions and briefs shall designate by precise citation the portions of therecord relied upon and shall be legibly printed or mimeographed, and if mimeo-graphed shall be double spaced.Proof of service on the other parties of all papersfiled with the Board shall be promptly made as required by Section 203.85.Asfurther provided in said Section 203.46 should any party desire permission toargue orally before the Board, request therefor must be made in writing to theBoard within ten (10) days from the date of service of the order transferring thecase to the Board.In the, event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 4th day of November 1949.THOMAS S. WILSON,Trial Examiner. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX A-NOTICEPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby give notice that :WE, United Mine Workers of America and United Mine Workers of Amer-ica Local 7425, and each of us, WILL NOT assault, attempt to assault, usephysical force or violence, put in fear by force or threats of force or threatenthe employees of the Union Supply Company at Lynch, Kentucky, in orderto coerce and restrain the said employees into executing dues check-off ormembership cards for United Mine Workers of America, United ConstructionWorkers Local 474; or engage in picketing or soliciting the execution of suchcards in such manner as to bar employees from leaving the store ; or in anyother manner restrain or coerce the Company's employees in the exercise oftheir right to self-organization, to form, join, or assist labor organizations,to bargain collectively through representatives of their own choosing, andto engage in other concerted activities for the purpose of collective bargainingor other mutual aid or protection, and to refrain from any or all of suchactivities as guaranteed to them by Section 7 of the Act.UNITED MINE WORKERS OF AMERICA,Labor Organization.By -------------------------------------------------(Title of officer)UNITED MINE WORKERS OF AMERICA LOCAL7425,Labor Organization.By -------------------------------------------------(Title of officer)